Citation Nr: 0210215	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  98-11 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability as 
secondary to the service connected bilateral knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from July 1982 to April 1986.

This appeal arises from the November 1997 rating decision 
from the Department of Veterans Affairs (VA) Cleveland, Ohio 
Regional Office (RO) that denied the veteran's claim for 
service connection for a back condition.  

In May 2001, a hearing was held in Washington, D.C., before 
the undersigned, who is a Member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West Supp. 2002).  A transcript of the 
hearing is in the file.

This case was remanded in July 2001 for further development.  
The case was thereafter returned to the Board.

During the course of this appeal, the veteran has relocated 
to Virginia, and his claim is now being handled by the 
Roanoke, Virginia RO.   

It is noted that an appeal was perfected as to the issues of 
entitlement to an increased evaluation for chondromalacia of 
the right knee, evaluated at 10 percent, and entitlement to a 
rating in excess of 10 percent for chondromalacia of the left 
knee; however at the May 2001 Board hearing, the veteran 
indicated he was withdrawing his appeal as to these two 
issues; therefore, these issues are no longer on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for a back disability as secondary to the 
service connected bilateral knee disabilities has been 
obtained by the RO.

2.  Degenerative arthritis of the knees was service 
connected; the veteran has been diagnosed with degenerative 
arthritis of the back.


CONCLUSION OF LAW

A back disability is proximately due to a service connected 
disability.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137, 
5103A (West 1991 and Supp. 2002); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, and in light of the 
decision in this case, the Board is satisfied that all 
relevant facts have been properly developed as to the claim 
for service connection for a back disability as secondary to 
the service connected bilateral knee disability.  The latest 
Supplemental Statement of the Case (SSOC) in May 2002 
addressed the VCAA.  Further, there is no evidence that there 
are additional records that should or could be obtained, nor 
is there evidence that other development is necessary.  Thus, 
no further assistance to the veteran is required to comply 
with the duty to assist him.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

Further, in this regard, the veteran reported at the May 2001 
Board hearing that he had VA treatment in 1988 or 1989 for 
lifts in his shoes.  While any such records have not been 
obtained, there is no showing that they would contain any 
information regarding the etiology of the disability at issue 
different from evidence in the claims file.  Further, there 
is no contention that the veteran did not have lifts in his 
shoes.  Therefore, and due to the decision in this case, no 
useful purpose would be gained in remanding this case for 
these treatment records.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Where a veteran 
served 90 days or more during a period of war or after 
December 31, 1946 and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Additionally, service connection will be granted for a 
disability that is proximately due to, the result of, or 
aggravated by a service connected disease or injury.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The veteran's service medical records show no complaints, 
treatment, or diagnosis of a back disability.  The veteran 
was seen in service for other complaints, including, on 
numerous occasions for his knees, for which he underwent a 
Medical Evaluation Board proceeding in June 1985.  The 
examination for the Board in June 1985 shows the veteran did 
not have an antalgic gait.

It is noted that on his claim for service connection in May 
1986, service connection for a back condition as residual to 
knee problems was claimed.

By rating action of November 1986, service connection for 
chondromalacia of both knees with postoperative partial tear 
right lateral meniscus was granted.  By rating action of May 
1999, service connection for degenerative joint disease of 
the left knee and degenerative changes of the right knee was 
granted.

VA and private treatment records beginning in August 1992 
shows complaints and treatment related to the back as well as 
other disabilities, including of the knees.  It was also 
shown that the veteran had orthotics for the knees.

A VA examination in September 1997, November 1998 with 
addendum in January 1999, August 2000, and March 2002, the 
diagnoses included mechanical low back pain, T12-L1 area, 
chondromalacia of the both knees and osteoarthritis with 
possible degenerative disk disease of the lumbosacral spine, 
and early degenerative arthritis, lumbosacral spine, and 
degenerative arthritis of both knees, right greater than 
left.  The examiner in March 2002 noted that the veteran's 
back pain was based on degenerative changes in the lumbar 
spine.  These examiners indicated that the veteran's back 
pathology was not related to the bilateral knee pathology.

At the Board hearing in May 2001, the veteran testified that 
doctors had told him his right leg was shorter than his left 
and gave him a lift for his shoe.  He currently wore 
orthotics in order to get his gait level.  He reported that 
he had back pain that at times affected his legs.

In a report from a private provider in September 2000, it was 
noted that the veteran had been a patient since June 2000.  
He had lumbar and lumbosacral spinal pain that was chronic in 
nature.  The veteran reported that he had bilateral knee 
surgery in 1984 and felt that his altered gait led to his 
current condition.  The etiology of the onset of the 
veteran's symptoms complex related to the diagnosis of lumbar 
vertebral subluxation complex seemed to be from an altered 
gait and subsequent lumbosacral spinal stress secondary to 
bilateral knee surgery in 1984.

In this case the veteran currently has been diagnosed with a 
back disability, namely degenerative changes in the lumbar 
spine.  The veteran has been service connected for 
degenerative changes of the knees.  Therefore, as 
degenerative arthritis is a systemic condition, the 
degenerative changes of the back should also be service 
connected.  The Board finds that the evidence is at least in 
equipoise that the veteran's current degenerative arthritis 
of the back is related to the service connected degenerative 
arthritis of the knee.  In summary, the Board finds that the 
evidence supports the veteran's claim.  38 C.F.R. § 3.102 
(2001).


ORDER

Entitlement to service connection for a back disability as 
secondary to the service connected bilateral knee disability 
is granted.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

